Citation Nr: 0627617	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  01-02 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left hip, including secondary to 
service-connected bilateral knee disabilities.

2.  Entitlement to a higher initial rating for residuals of a 
right knee injury, including an arthrotomy, currently 
evaluated as 0-percent (noncompensable) disabling from July 
12, 1980, to September 4, 1984; 10-percent disabling from 
September 5, 1984, to July 19, 1990; and 20-percent disabling 
from September 1, 1990, onward.  

[Note:  The veteran had a 100 percent rating from July 20, 
1990 to August 31, 1990, for a period of convalescence under 
38 C.F.R. § 4.30.]

3.  Entitlement to an initial rating higher than 10 percent 
for DJD of the right knee.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1977 to July 1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from April 1985 and August and October 2000 decisions of 
Regional Offices (ROs) of the Department of Veterans Affairs 
(VA).  In April 1985, the RO granted the veteran's claim for 
service connection for residuals of a right knee injury, 
including an arthrotomy, and assigned an initial 0 percent 
(i.e., noncompensable) rating from July 12, 1980, to 
September 4, 1984, and 10 percent from September 5, 1984.  
He appealed requesting higher initial ratings.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran 
appeals his initial rating, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).

In July 1992, the RO increased the rating for the residuals 
of the right knee injury from 10 to 20 percent disabling 
effective September 1, 1990.  The veteran since has continued 
to appeal, requesting even higher initial ratings.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he specifically 
indicates otherwise).

In the August 2000 rating decision also at issue, the RO 
granted a separate 10 percent initial rating for DJD in the 
right knee (in addition to the rating the veteran had 
received for the other residuals of his right knee injury).  
He also has appealed this initial rating.  See Fenderson, 
supra.

In the subsequent October 2000 rating decision, the RO denied 
the veteran's claim for service connection for DJD in his 
left hip, including secondary to his already service-
connected right knee disability.  

In October 2004, the Board remanded these claims for 
additional development of the evidence and readjudication.  
In December 2005, the Appeals Management Center (AMC) issued 
a supplemental statement of the case (SSOC) continuing to 
deny these claims.

Regrettably, because still further development of the 
evidence is needed before the Board can make a decision in 
response to the veteran's claims for higher initial ratings 
for the residuals of his right knee injury, including the 
arthrotomy and DJD, these claims are being REMANDED once 
again to the RO via the AMC.  VA will notify him if further 
action is required on his part concerning these claims.  
The Board, however, will adjudicate his remaining claim for 
service connection for DJD in his left hip.


FINDING OF FACT

The medical evidence of record indicates the veteran's left 
hip disability did not originate in service, did not manifest 
to a compensable degree within one year following his 
separation from service, and is not a result of or aggravated 
by his service-connected bilateral knee disabilities.


CONCLUSION OF LAW

The veteran's left hip disability was not incurred or 
aggravated during service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in May and October 
2003, and more recently in November 2004.  These letters 
provided him with notice of the evidence necessary to support 
his claim that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
November 2004 VCAA letter also specifically requested that he 
submit any evidence in his possession pertaining to his 
claim.  Thus, the content of these letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  But 
in this particular case at hand the VCAA was enacted after 
the RO's initial adjudication of the veteran's claim in 
October 2000.  So obviously the RO could not comply with this 
requirement.  This was impossible because the VCAA did not 
even exist when the RO initially adjudicated the claim.  In 
situations such as this, the Court has clarified that where 
the VCAA notice was not issued until after the initial 
adjudication in question, because the VCAA did not exist when 
the RO initially considered the claim, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  



Here, the May and October 2003, and November 2004 VCAA 
notices provided the veteran with ample opportunity to 
respond before the December 2005 SSOC, wherein the RO 
readjudicated his claim based on the additional evidence that 
had been obtained since the initial rating decision in 
question, statement of the case (SOC), and any prior SSOCs.  
He responded to the May 2003 VCAA letter by requesting that 
the RO obtain his treatment records from the VA Medical 
Center (VAMC) in San Juan, Puerto Rico (see May 2003 VA Form 
21-4138).  These records were later obtained and put in his 
claims file for consideration.  He did not respond to the 
October 2003 and November 2004 VCAA letters, and has not 
otherwise indicated he has any additional evidence to submit 
or which needs to be obtained.  So under these circumstances, 
the Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Pelegrini II, 18 Vet. App. at 122-24, and 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  In addition, VA examinations were 
scheduled in August 2000 and May 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Furthermore, although 
offered, he declined his opportunity for a hearing to provide 
oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.




Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Certain chronic diseases, including arthritis (i.e., DJD), 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year from the 
date of separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.



In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran alleges his left hip disability was incurred 
during his military service or, alternatively, is a result of 
overcompensating for his service-connected bilateral 
knee disabilities.

The veteran's SMRs do not mention any complaint or show any 
treatment for a left hip disability.  He first received a 
diagnosis of DJD in his left hip during the August 2000 VA 
examination.  The report of that evaluation indicates he 
complained mainly of left knee pain.  Range of motion in his 
right hip was within normal limits, but there was tenderness 
to palpation at the gluteus medius.  
An X-ray revealed early DJD in his left hip.  The examiner 
stated he did not believe the left hip pain was due to the 
veteran's service-connected right knee disability.

In the report of the more recent May 2005 VA examination, the 
examiner opined that the veteran's left hip disability was 
not incurred during military service, or within one-year from 
his separation from service, and was not the result of or 
aggravated by his service-connected bilateral knee 
disabilities.  

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service - including by way of a service-connected 
disability.  See Espiritu v Derwinski, 2 Vet. App. 492, 494 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his left 
hip disability to his service in the military that ended many 
years ago.  Id.  And unfortunately, there is no competent 
medical evidence on record establishing this necessary link.  
Rather, the medical evidence on record establishes that his 
left hip disability is unrelated to his military service - 
including his service-connected knee disabilities.

For these reasons, the claim for service connection for DJD 
in the left hip must be denied because the preponderance of 
the evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for DJD of the left hip is 
denied.


REMAND

Turning to the claims for higher initial ratings for the 
right knee disabilities, as mentioned, the Court recently 
addressed the applicability of the VCAA notice requirements 
to situations, like here, where VA has granted service 
connection for a disability, but the veteran disagrees with 
the initial rating assigned.  See Dingess, 19 Vet. App. at 
473.  The Court held that the VCAA notice requirements are 
also applicable to the initial disability rating assigned.  
Id. at 484-86.  Specifically, VA must notify the claimant 
that "should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

Records in this case show VCAA notice was sent to the veteran 
in November 2004.  The November 2004 letter notified him that 
he would have to provide evidence that his disabilities had 
increased in severity - to support his claims for higher 
ratings.  This letter, however, did not notify him that 
schedular or extraschedular disability ratings would be 
determined by applying relevant diagnostic codes (DCs) in the 
rating schedule.  Furthermore, although the letter described 
the types of medical records that could be submitted to 
support his claims, the letter did not describe lay evidence, 
employer statements or other evidence that might show 
exceptional circumstances relating to his disabilities.  In 
addition, the letter did not provide him notice as to how an 
effective date would be assigned for an additional award of 
benefits.  So a remand is required so corrected VCAA notice 
can be provided.

Also, the SOC and SSOC that were issued to the veteran failed 
to cite all the applicable DCs that could be used to evaluate 
his right knee disabilities.  The August 1985 SOC cited DCs 
5003 and 5257, which relate respectively to arthritis and 
instability in the knee.  The SOC did not cite DCs 5260 and 
5261, which concern limitation of motion in the knee on 
flexion and extension.  A summary of applicable laws and 
regulations with appropriate citations, and a discussion of 
how such laws and regulations affect the determination, must 
be included in the SOC or SSOC.  38 C.F.R. § 19.29.  So a 
remand is required to correct this procedural due process 
defect, as well.

Accordingly, these claims are REMANDED for the following 
action:

1.  Send the veteran a corrective VCAA 
notice to comply with Dingess, 
particularly insofar as apprising him of 
the disability rating and effective date 
elements concerning his claims for higher 
ratings for his right knee disabilities.  

2.  Then readjudicate these claims in 
light of any additional evidence obtained.  
If they are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC citing the 
applicable laws and regulations concerning 
the evaluation of his right knee 
disabilities (including DCs 5003, 5257, 
5260, and 5261).  Give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).

______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


